—In an action to foreclose a mortgage, the defendant Iris Byron appeals from an order of the Supreme Court, Westchester County (Colabella, J.), entered March 31, 1998, which granted the plaintiffs motion, inter alia, for summary judgment.
Ordered that the order is affirmed, with costs.
In commencing this action, the plaintiff simultaneously served the appellant with a summons and a debt validation notice pursuant to the Federal Fair Debt Collection Practices Act (15 USC § 1692 et seq.). We reject the appellant’s contention that the alleged contradictions between the two documents deprived the court of personal jurisdiction. The summons accurately stated the time period within which the appellant was required to answer the complaint pursuant to CPLR 320, and *535thus, there was no jurisdictional defect (cf., IFC Personal Money Mgrs. v Vadney, 133 Misc 2d 841; Long Is. Garage Door Co. v Stafford, 53 Misc 2d 568). S. Miller, J. P., Sullivan, Friedmann and Luciano, JJ., concur.